Order entered September 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00658-CV

                                 BARBARA WARD, Appellant

                                                V.

                    PC VILLAGE APARTMENTS DALLAS LP, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02044-E

                                            ORDER
          Appellant has been found to be indigent and allowed to proceed without advance

payment of costs. The reporter’s record is past due. On July 25, 2014, Vikki Ogden, Official

Court Reporter for County Court at Law No. 5 of Dallas County, Texas, notified the Court that

appellant had not requested the reporter’s record. On that same date, the Court sent appellant a

notice instructing her to file, within ten days, documentation that she had requested the reporter’s

record. See TEX. R. APP. P. 34.6(b)(1). We cautioned appellant that if we did not receive the

notice within the time requested, we may order the appeal submitted without the reporter’s

record.     See TEX. R. APP. P. 37.3(c).      As of today’s date, appellant has not provided

documentation that she requested preparation of the reporter’s record. Accordingly, we ORDER

the appeal submitted without the reporter’s record.
        Appellant’s brief is due on or before OCTOBER 10, 2014. See TEX. R. APP. P.

38.6(a)(1).

        Appellee is not represented by counsel.    Corporations may appear in court and be

represented only by a licensed attorney. See TEX. R. CIV. P. 7; Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam). In a letter dated June

30, 2014, we instructed appellee to provide this Court, by July 30, 2014, of the name, State Bar

number, address, and telephone number of new counsel. As of today’s date, appellee has not

provided the required information. Accordingly, this case will be at issue when appellant files

her brief.

                                                   /s/     ADA BROWN
                                                           JUSTICE